PER CURIAM.
In his sole issue on appeal, David Davol contends that the trial court erred in denying him full jail time credit when he was given concurrent sentences for violation of probation and burglary of a structure and possession of burglary tools. In its answer brief the state concedes that this case is controlled by Daniels v. State, 491 So.2d 543 (Fla.1986) and that appellant is entitled to the relief he seeks. Accordingly, we reverse and remand this cause to the trial court with directions that appellant be awarded 269 days credit for time served on each of his concurrent sentences.
BOOTH, ERVIN and THOMPSON, JJ., concur.